Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149458                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  IN THE MATTER OF                                                                                                    Justices


  HONORABLE DENNIS N. POWERS                                                  SC: 149458
  52-1 DISTRICT COURT                                                         JTC Formal Complaint 94


  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

         On order of the Court, the request of the Judicial Tenure Commission for
  appointment of a master is considered, and the Honorable Michael F. Sapala is appointed
  Master to hear Formal Complaint No. 94. To expedite the resolution of this matter, we
  ORDER the Master to conduct all hearings and issue his report within three months of
  the date of this order. The Master may petition this Court for additional time if required.
  The JTC’s recommendation of action, if any, shall be submitted to this Court no more
  than two months from the date of the Master’s report. The JTC may petition the Court
  for additional time not to exceed one month to present its recommendation. See MCR
  9.207(F).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                July 8, 2014
                                                                               Clerk